DETAILED ACTION
This Office action is in response to the preliminary amendment filed on December 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021, 06/08/2021, 05/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on December 10, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotome et al. (U.S. Pub. No. 2014/0063747 A1, reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Sotome discloses (Figs. 1-2) a semiconductor device (20) comprising: 
a semiconductor module (1) that includes a switching element and a diode connected in antiparallel to each other (Fig. 1, semiconductor module 1 is formed by a switching module and antiparallel diode); 
a cooling member (Fig.2, heat sink 9) that cools the semiconductor module (Para. 0029); and 
a heat transfer member (Fig. 2, insulating material 8) that is disposed between the semiconductor module (1) and the cooling member (9) so as to transfer heat generated by the switching element and the diode to the cooling member (Para. 0029-0033), 
the heat transfer member having a mounting surface on which the switching element and the diode are mounted side by side and a surface which is located opposite to the mounting surface and disposed in contact with the cooling member (Fig. 2, Para. 0029-0033), and 
in the heat transfer member, the thermal conductivity in a first direction parallel to the mounting surface being higher than the thermal conductivity in a second direction perpendicular to the mounting surface (Para. 0029-0033).

In re claim 2, Sotome discloses wherein as the thickness of the heat transfer member in the second direction becomes greater, the thermal resistance of the heat transfer member in the first direction becomes smaller, and the thermal resistance thereof in the second direction becomes greater (Para. 0029-0038).

In re claim 3, Sotome discloses wherein the thickness of the heat transfer member in the second direction is set based on a relationship between the thickness and a temperature difference between a temperature of the mounting surface of the heat transfer member and a surface temperature of the cooling member, the relationship being derived from a thermal network model for a ladder-type resistor circuit composed of thermal resistors in the first direction and thermal resistors in the second direction (Para. 0029-0038).

In re claim 4, Sotome discloses wherein the thickness of the heat transfer member in the second direction is set based on a relationship between the thickness and a temperature difference between a temperature of the mounting surface of the heat transfer member and a surface temperature of the cooling member, the relationship being derived from a thermal network model for a ladder-type resistor circuit composed of thermal resistors in the first direction and thermal resistors in the second direction (Para. 0029-0038).

In re claim 5, Sotome discloses (Fig. 1) wherein the semiconductor device (20) is a power converter (semiconductor device 20 is a three-phase inverter apparatus) that performs power conversion between DC power and AC power by turning on and off the switching element (Para. 0026-0027).

In re claim 6, Sotome discloses (Fig. 2) wherein the heat transfer member (8) is a graphite sheet (Para. 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838